DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent email with Karen Henckel on 09/28/2021 and 09/29/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A generator for generating electric current, the generator comprising: 
a rotor; 
a stator having a plurality of stator teeth and a plurality of grooves arranged between plurality of stator teeth, respectively, wherein the plurality of groves are configured to receive at least one stator winding; 

a measuring device configured to receive a signal from the strain gauge indicative of the measured deflection.
4.	(Currently Amended)  The generator as claimed in claim 1, wherein the strain gauge spans two directly or indirectly adjacent stator teeth and extends in a tangential direction.
5.	(Currently Amended)  The generator as claimed in claim 1, wherein the strain gauge comprises an optical waveguide section arranged on support elements arranged at a distance from one another by way of a groove between adjacent stator teeth.
7.	(Currently Amended)  The generator as claimed in claim 5, wherein at least two optical waveguide sections are arranged on adjacent stator teeth by support elements, wherein the waveguide sections have a different orientation with respect to the groove.
8.	(Currently Amended)  The generator as claimed in claim 7, wherein the waveguide sections are rotated 45° with respect to the groove.
11.	(Canceled)  
12.	(Currently Amended)  A method for operating a generator of a wind power installation, for generating electric current, the generator comprising a rotor and a stator having stator teeth and grooves arranged between the stator teeth for receiving a stator winding, the generator including a measuring device and at least one strain gauge, the method comprising:  

providing measurement values indicative of the deflection to the measuring device of at least one stator tooth.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  The closest prior art of record is considered to be U.S. Patent Application Publication No. 2010/0066315 (“Diatzikis”).  Diatzikis discloses: a rotary generator (FIG 5 depicts a circular arrangement of stator components), implying the presence of a rotor (a generator that functions as disclosed by Diatzikis requires a rotor); a stator with a plurality of stator teeth and grooves (FIG 1), the grooves being configured to receive stator windings (implicit); a strain gauge (FIG 2:32) coupled between two adjacent stator teeth (14) and configured to measure a deflection (para. [0021]); and a measuring device (FIG 3:46) configured to receive a signal from the strain gauge indicative of the measured deflection (para. [0024]).  Diatzikis does not disclose, suggest, or otherwise imply that the strain gauge is or may be arranged in an air gap located between the rotor and stator.  Examiner was unable to find any other references that would provide the requisite structures and motivations to modify Diatzikis.  As such, amended claim 1 is allowable.  Amended claim 12 and original claim 15 recite similar limitations and, thus, they are allowable for at least the same reasons.  Claims 2-10, 13, and 14 depend from these independent claims and, thus, are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832